644 So. 2d 550 (1994)
Peter F. O'VAHEY, Appellant,
v.
Carol MILLER, Appellee.
No. 93-2270.
District Court of Appeal of Florida, Third District.
October 5, 1994.
Rehearing Denied November 23, 1994.
Maguire & Friend and Michael P. Maguire, Coral Gables, Cooper & Wolfe and Christine M. Ng and Sharon L. Wolfe, Miami, for appellant.
*551 Arthur J. Morburger, Weinstein, Bavley & Moon and Alvin N. Weinstein, Miami, for appellee.
Before SCHWARTZ, C.J., and NESBITT and LEVY, JJ.
SCHWARTZ, Chief Judge.
The repeated lies under oath concerning his personal background and education told by the personal injury plaintiff in the course of this litigation  which were uncovered and which he was then forced to admit only because of the assiduous efforts of opposing counsel  constituted such serious misconduct and such an obvious affront to the administration of justice that we cannot interfere with the trial judge's discretionary determination to dismiss the action outright.[1] See Young v. Curgil, 358 So. 2d 58 (Fla. 3d DCA 1978); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir.1989), and cases cited.
Affirmed.
NOTES
[1]  While the appellant's established perjury did not directly concern the cause of action itself, our decision is not uninfluenced by the fact that both the circumstances of the accident  in which he was supposedly run over by a car driven by a "personal friend"  and the extent of his alleged injuries are at least seriously open to question. If, to the contrary, he had sustained an objectively serious injury, like the loss of a limb, it might well constitute an abuse of discretion to overpenalize his fabrications by depriving him of an otherwise substantial and meritorious claim.